        Case 4:15-cr-00009-BMM Document 73 Filed 05/27/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                                   CR-15-09-GF-BMM
                Plaintiff,
      vs.

EMERSON PAUL BIRDTAIL, II,                                ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on May 14, 2020. (Doc. 72.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on May 13, 2020. (Doc. 68.)

The United States accused Birdtail of violating his conditions of supervised 1) by

failing to comply with the terms of his home confinement; and 2) by committing

another other crime. (Doc. 66.)
        Case 4:15-cr-00009-BMM Document 73 Filed 05/27/20 Page 2 of 2



      At the revocation hearing, Birdtail admitted that he had violated a condition

of his supervised release 1) by failing to comply with the terms of his home

confinement; and 2) by committing another other crime. (Doc. 68.) Judge

Johnston found that Birdtail’s violations warranted revocation, and recommended

that Birdtail should receive a custodial sentence of 14 months, with no supervised

release to follow.

      The violations prove serious and warrant revocation of Birdtail’s supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 72) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Emerson Paul Birdtail, II be

incarcerated for 14 months, with no supervised release to follow.

      DATED this 27th day of May, 2020.
